DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are currently pending in the instant application and are subject to the following restriction requirement.    

Election/Restrictions
The claims 1-21 include both independent and distinct inventions, and patentable distinct compounds (or species) within each invention.  For the reasons provided below, restriction to one of the following Groups is required under 35 U.S.C. 121, wherein a group is a set of patentable distinct inventions of a broad statutory category (e.g. compounds, methods of use, methods of making, etc.):

I.	Claims 1-10 and 21 are drawn to a multi-function catalyst article for treating both NOx and carbon monoxide emissions in a flow of a combustion exhaust gas from a stationary emission source, the article comprising a honeycomb monolith substrate comprising one or more channels which are open at both ends and extend along an axial length thereof and through which, in use, a combustion exhaust gas flows, which catalyst article comprising a catalyst composition comprising a combination of a first, vanadium-containing SCR catalyst component and a second component which is a compound of a transition metal comprising copper, manganese, cobalt, molybdenum, nickel or cerium or a mixture of any two or more thereof and optionally a third, crystalline molecular sieve component according to claim 1, classified under various subclasses of class B01J.

II.	Claim 11 is drawn to a catalyst composition which is a catalytic washcoat or paste comprising a mixture of a first, vanadium-containing SCR catalyst component and a second component which is a compound of a transition metal comprising copper, 

III.	Claim 12 is drawn to a method of making a honeycomb monolith substrate comprising a catalyst composition for use as a multi-function catalyst article for treating both NOx and carbon monoxide emissions in a flow of a combustion exhaust gas from a stationary emission source, which method comprising preparing a catalytic washcoat or paste according to claim 11, coating the catalytic washcoat or paste onto an inert honeycomb monolith substrate and drying and calcining the resulting coated inert honeycomb monolith substrate, classified under various subclasses of classes B01D and B01J.

IV.	Claim 13 is drawn to a method of making a honeycomb monolith substrate comprising a catalyst composition for use as a multi-function catalyst article for treating both NO, and carbon monoxide emissions in a flow of a combustion exhaust gas from a stationary emission source, which method comprising preparing a catalytic washcoat or paste comprising a catalyst composition comprising a mixture of a first, vanadium-containing SCR catalyst component and optionally a third, crystalline molecular sieve component and one or more fillers, binders, processing aids, water and dopants, coating the catalytic washcoat or paste onto an inert honeycomb monolith substrate and drying and calcining the resulting coated inert honeycomb monolith, impregnating channel walls of the calcined coated inert honeycomb monolith substrate with an aqueous salt of a compound of a transition metal selected from the group consisting of a transition metal comprising copper, manganese, cobalt, molybdenum, nickel or cerium or a mixture of any two or more thereof and drying and calcining the impregnated coated inert honeycomb monolith substrate, classified under various subclasses of class and B01J.

V.	Claim 14 is drawn to a catalyst composition which is an extrudable mass comprising a mixture of water, a first, vanadium-containing SCR catalyst component and a second component which is a compound of a transition metal comprising copper, manganese, cobalt, molybdenum, nickel or cerium or a mixture of any two or more thereof and optionally a third, crystalline molecular sieve component and one or more binder component, which is a clay, alumina and/or glass fibers, classified under various subclasses of class B01J.

VI.	Claim 15 is drawn to a method of making a honeycomb monolith substrate comprising an extruded catalyst composition for use as a multi-function catalyst article for treating both NO, and carbon monoxide emissions in a flow of a combustion exhaust gas from a stationary emission source, which method comprising preparing an extrudeable mass according to claim 14, extruding the extrudeable mass through a suitable die to form a wet honeycomb shaped object comprising an array of longitudinally extending channels and drying and calcining the resulting extruded wet honeycomb shaped object, classified under various subclasses of class B01J.

VII.	Claim 16 is drawn to a method of making a honeycomb monolith substrate comprising an extruded catalyst composition for use as a multi-function catalyst article for treating both NOx and carbon monoxide emissions in a flow of a combustion exhaust gas from a stationary emission source, which method comprising preparing an extrudeable mass comprising a catalyst composition comprising a mixture of water, a first, vanadium-containing SCR catalyst component and optionally a third, crystalline molecular sieve component and one or more binder component, which is a clay, alumina and/or glass fibers, extruding the extrudeable mass through a suitable die to form a wet honeycomb shaped object comprising an array of longitudinally extending channels, drying and 

VIII.	Claims 17 and 18 are drawn to an exhaust system for selectively catalyzing the reduction of oxides of nitrogen (NOx) including nitrogen monoxide and carbon monoxide in an exhaust gas of a stationary source of combined NOx and CO emissions, which system comprising an injector for introducing a nitrogenous reductant into the exhaust gas located downstream from the oxidation catalyst; and a catalyst article according to claim 1 located downstream of the injector according to claim 17, classified under various subclasses of classes B01D and B01J.

IX.	Claim 19 is drawn to a stationary source of NOx and carbon monoxide emissions, which is a power station, an industrial heater, a cogeneration power plant, a combined cycle power generation plant, a wood-fired boiler, a stationary diesel engine, a stationary natural gas-fired engine, a marine propulsion engine, a diesel locomotive engine, an industrial waste incinerator, a municipal waste incinerator, a chemical plant, a glass manufacturing plant, a steel manufacturing plant or a cement manufacturing plant comprising an exhaust system according to claim 17, classified under various subclasses of classes B01D and B01J.

X.	Claim 20 is drawn to a method for treating an exhaust gas comprising NOx, which optionally comprises a ratio of NO to NO2: from about 4:1 to about 1:3 by volume, and carbon monoxide, which method comprising the steps of: (i) contacting an exhaust gas 3 with a catalyst article according to claim 1; and (ii) converting at least a portion of the NOx to N2 and/or converting at least a portion
of the CO to CO2, classified under various subclasses of classes B01D and B01J.

The above groups represent general areas wherein the inventions are independent and distinct, each from the other because of the following reasons:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In addition, because of the plethora of classes and subclasses in each of the Inventions, a serious burden is imposed on the examiner to perform a complete search of the defined areas.  Therefore, because of the reasons given above, the restriction set forth is proper and not to restrict would impose a serious burden in the examination of this application.

Advisory of Rejoinder
The following is a recitation of M.P.E.P. 821.04, Rejoinder:
Where product and process claims drawn to independent and distinct inventions are presented in the same application, applicant may be called upon under  35 U.S.C. 121 to elect claims to either the product or process. See  MPEP  § 806.05(f) and  §  806.05(h).  The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See  MPEP  § 809.02(c) and §  821 through §  821.03.  However, if applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product claim will be rejoined.
Where the application as originally filed discloses the product and the process for making and/or using the product, and only claims directed to the product are presented for examination, when a product claim is found allowable, applicant may present claims directed to the process of making and/or using the patentable product by way of amendment pursuant to  37  CFR 1.121. In view of the rejoinder procedure, and in order to expedite prosecution, applicants are encouraged to present such process claims, preferably as dependent claims, in the application at an early stage of prosecution. Process claims which depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance. Amendments submitted after final rejection are governed by 37 CFR 1.116.  Process claims which do not depend from or otherwise include the limitations of the 
Where product and process claims are presented in a single application and that application qualifies under the transitional restriction practice pursuant to  37 CFR 1.129(b), applicant may either: (A) elect the invention to be searched and examined and pay the fee set forth in 37 CFR 1.17(s) and have the additional inventions searched and examined under 37  CFR 1.129(b)(2); or (B) elect the invention to be searched and examined and not pay the additional fee (37 CFR 1.129(b)(3)). Where no additional fee is paid, if the elected invention is directed to the product and the claims directed to the product are subsequently found patentable, process claims which either depend from or include all the limitations of the allowable product will be rejoined. If applicant chooses to pay the fees to have the additional inventions searched and examined pursuant to 37 CFR 1.129(b)(2) even if the product is found allowable, applicant would not be entitled to a refund of the fees paid under 37 CFR 1.129(b) by arguing that the process claims could have been rejoined. 37 CFR 1.26(a) states that “[T]he Commissioner may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee...will not entitle a party to a refund of such fee...”  In this case, the fees paid under 37 CFR 1.129(b) were not paid by mistake nor paid in excess, therefore, applicant would not be entitled to a refund.  In the event of rejoinder, the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103, and 112. If the application containing the rejoined claims is not in condition for allowance, the subsequent Office action may be made final, or, if the application was already under final rejection, the next Office action may be an advisory action.  Form paragraphs 8.42 through 8.44 should be used to notify applicant of the rejoinder of process claims which depend from or otherwise include all the limitations of an allowable product claim.
In the event of rejoinder, the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104 - 1.106. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. If the application containing the rejoined claims is not in condition for allowance, the subsequent Office action may be made final, or, if the application was already under final rejection, the next Office action may be an advisory action.

The following is a recitation from paragraph five, “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. §103(b)” (1184 TMOG 86(March 26, 1996)):

	 “However, in the case of an elected product claim, rejoinder will be permitted when a product claim is found allowable and the withdrawn process claim depends from or otherwise includes all the limitations of an allowed product claim.  Withdrawn process claims not commensurate in scope with an allowed product claim will not be rejoined.” (emphasis added)

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
No telephone communication was made to request an oral election due to the complexity of the claimed subject matters.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731